                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 EASTERN DIVISION


RANDY HUGHES                                                            PLAINTIFF


vs.                                               CIVIL ACTION NO. 2:17-cv-128-KS-MTP


GLORIA STEVENS, ET AL                                                  DEFENDANT


                                            ORDER

       This cause came on this date to be heard upon the Report and Recommendation of the

United States Magistrate Judge entered herein on December 13, 2018, after referral of hearing

by this Court, no objections having been filed as to the Report and Recommendation, and the

Court, having fully reviewed the same as well as the record in this matter, and being duly

advised in the premises, finds that said Report and Recommendation should be adopted as the

opinion of this Court.

       IT IS, THEREFORE, ORDERED that the Report and Recommendation be, and the same

hereby is, adopted as the finding of this Court, and the Complaint is hereby dismissed without

prejudice. A separate judgment will be entered herein in accordance with this Order as required

by Rule 58 of the Federal Rules of Civil Procedure.

       SO ORDERED, this the __22nd__ day of January, 2019.



                                             _s/Keith Starrett____________________
                                             UNITED STATES DISTRICT JUDGE
